UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-168983 Galileo Life Sciences, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 27- 4677038 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) First Canadian Place, Suite 350, Toronto, Ontario, CANADA M5X 1C1 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: (586) 530-5605 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingasofApril 1, 2016 Common Stock, $0.001 par value 1 GALILEO LIFE SCIENCES, INC. (FORMERLY MODERN MOBILITY AIDS, INC.) TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GALILEO LIFE SCIENCES, INC. (FORMERLY MODERN MOBILITY AIDS, INC.) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTH PERIODS ENDED MARCH 31, 2 (Unaudited) Consolidated Financial Statements: ● Consolidated Balance Sheets as of March 31, 2015 (unaudited) and June 30, 2014 4 ● Consolidated Statements of Operations for the three and nine month periods ended March 31, 2015 and 2014, (unaudited) 5 ● Consolidated Statement of Changes in Stockholders’ Deficit for the period ended March 31, 2015 6 ● Consolidated Statements of Cash Flows for the nine month periods ended March 31, 2015 and 2014 (unaudited) 7 ● Notes to Consolidated Unaudited Financial Statements 8 3 GALILEO LIFE SCIENCES, INC. (FORMERLY MODERN MOBILITY AIDS, INC.) CONSOLIDATED BALANCE SHEETS (UNAUDITED) MARCH 31,2015 JUNE 30, ASSETS Current Assets: Cash $ - $ Short term expense advances and deposits Total Current Assets Non-refundable deposit on business acquisition - License agreement deposit - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’DEFICIT Current Liabilities: Bank overdraft $ $ - Accounts payable and accrued liabilities Loan from shareholders Notes payable Other loans payable – related party Total Current Liabilities Total Liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock, par value $0.001 per share, 1,000,000 shares authorized:no shares issued and outstanding - Common stock, par value $0.001 per share, 200,000,000 shares authorized; 114,145,570 and 77,161,792 shares issued and outstanding Additional paid in capital Accumulated deficit ) Total Stockholders' Deficit ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 GALILEO LIFE SCIENCES, INC. (FORMERLY MODERN MOBILITY AIDS, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, Nine Months Ended March 31, Revenues $
